Citation Nr: 1632345	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  05-08 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for cervical spine radiculopathy and degenerative joint disease (DJD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.  He then served in 

the West Virginia Air National Guard from May 1987 to May 1988 and the North Carolina Air National Guard from May 1988 to January 1999. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for cervical spine radiculopathy and degenerative joint disease was originally reopened and remanded by the Board in May 2008 and then remanded again in June 2009.  In September 2010, the Board denied the issue on appeal.  In November 2010, the Veteran appealed the September 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2011 Order, pursuant to a May 2011 Joint Motion for Remand (JMR), the Court vacated and remanded the Board's decision.  The Board again remanded the case in October 2011.  The case is once again before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The case was last adjudicated by the RO in January 2010 and the Board in September 2010.  In August 2011 the Veteran submitted a letter from Dr. B., and requested that the case be remanded to the AOJ to consider this evidence.  Since that time additional VA treatment records have been received.  Additionally, the October 2011 Board remand instructed the AOJ to conduct additional development and then readjudicate the case, but the AOJ did not readjudicate the case or consider the additional evidence, nor has a supplemental statement of the case (SSOC) been issued.  Accordingly, remand for AOJ consideration of the additional evidence and issuance of an SSOC is warranted.  See 38 C.F.R. § 19.31 (2015).  Relevant ongoing medical records should also be requested.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his neck condition since August 2011.  After securing the necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  Updated VA treatment records should also be obtained.  If any requested records are unavailable, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

2. After completing the requested action, the AOJ should readjudicate the claim on appeal.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

